Citation Nr: 1621952	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  11-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for supracondylar right femur fracture status post total knee arthroplasty with residual scar.

2.  Entitlement to service connection for a bilateral eye disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1969 to March 1971, and in the U.S. Army from July 1979 to June 1989. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision by the RO in Huntington, West Virginia, and issued by the RO in San Diego, California, which inter alia, continued a 30 percent rating for total knee arthroplasty, fracture, right femur, supracondyle (patella) with residual scar.  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2011. 

In September 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In November 2014 and June 2015, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.  

In a September 2015 rating decision,  the San Diego RO, inter alia, denied the claim for  service connection for a bilateral eye disorder.  In February 2016, the Veteran filed an NOD.

As noted in the prior remands, in November 2014, the Veteran granted a power-of-attorney in favor of the Virginia Department of Veterans Services (VDVS) with regard to the claim on appeal in November 2009, when he resided in Virginia.  However, he later moved to California, where he still resides.  Because he no longer resides in Virginia, the power-of-attorney in favor of VDVS in no longer valid.  During the September 2014 Board hearing, the Veteran confirmed that he did not have a current representative, and that he wished to proceed without one.  The Board continues to recognize the appellant as proceeding pro se in this appeal. 

Also as noted previously, this appeal is now being processed utilizing the paperless, electronic  Veterans Benefits Management System (VBMS) and Virtual VA (VVA)  claims processing systems.

The Board's decision on the claim for an increased rating is set forth below.  The claim for service connection for a bilateral eye disorder-for which the Veteran has completed the first of two actions required to place this matter in appellate status-is addressed in the Remand following the Order; this matter is being remanded to the agency of original jurisdiction.   VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the November 2009 claim for increase, the Veteran's supracondylar right femur fracture status post total knee arthroplasty with residual scar has been manifested by flexion limited at most to 90 degrees with pain; extension limited at most to 5 degrees without objective evidence of pain; tenderness; functional impairment due to pain, less movement than normal, and excess fatigability; and arthritis confirmed by x-ray without evidence of femur fracture or abnormality.  The residual superficial, linear scar has measured less than 39 square centimeters and has not been painful or unstable.

3.  The schedular criteria are adequate to evaluate the right knee disability under consideration and no claim of unemployability due to this disability has been raised..



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a supracondylar right femur fracture status post total knee arthroplasty with residual scar are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.20, 4,40, 4.45,  4.71a, Diagnostic Cods 5255, 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Under the VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify with respect to the basic requirements to substantiate the claim for an increased rating was satisfied by a pre-rating letter of November 19, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the SOC and supplemental SOCs provided notice of what is needed to support higher ratings, as well as provided general notice of what how VA assigns effective dates, followed by periods for response.  There is no allegation of any error or omission in the notice provided.

The Board also finds that VA has complied with all assistance provisions of the VCAA. The evidence of record contains service treatment records, post-service VA treatment records, lay statements, and hearing testimony.  Notably, during the hearing, the undersigned identified the issue on appeal, elicited testimony with respect to the Veteran's symptoms and treatment, and subsequently undertook further development of the claim (discussed below).  The Veteran has also been provided with several VA examinations during the period under consideration.  The reports of examination document the Veteran's medical history and symptomatology, and contain sufficient evidence by which to evaluate his disability in the context of the rating criteria.  As such, the Board finds the VA examinations of record are adequate for adjudication purposes.  

Also, there been substantial compliance with the prior remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  There is no indication of relevant, outstanding records that would support the Veteran's claim for a higher disability rating.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). Specifically, pursuant to the Board's request, the AOJ asked the Veteran to identify any outstanding sources of  treatment records pertinent to his claim in a January 2015 letter, and enclosed a VA Form 21-4142 (Authorization to Disclose Information).  No non-VA treatment providers have been identified.  The AOJ obtained outstanding and ongoing treatment records from VA Medical Centers (VAMC) in San Diego and Hampton.  In addition, after the Veteran's right knee disability was evaluated during another VA examination, the AOJ readjudicated the claim, reviewing the evidence submitted since February 2015.  There is no allegation of any error or omission in the assistance provided.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating claim on appeal, and there is no prejudice to the Veteran in proceeding with a decision on the claim, at this juncture. 

II. Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. at 509-10.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

By way of history, the Veteran fractured his right femur (thigh bone) at the knee (supracondylar right femur) during military service and eventually underwent a right total knee arthroplasty in May 2008.  His current 30 percent rating for the supracondylar right femur fracture status post total knee arthroplasty with residual scar (a right knee disability) has been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255-5055.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Thus, in this case, Diagnostic Code 5255, which pertains to impairment of the femur, acknowledges the initial supracondylar right femur fracture during service, and Diagnostic Code 5055, which pertains to prosthetic replacement of the knee joint, contemplates the current manifestations of the Veteran's disability since the 2008 knee replacement surgery.  

Under Diagnostic Code 5255, malunion of the femur warrants a 10 percent disability rating with slight knee or hip disability, a 20 percent disability rating with moderate knee or hip disability, and 30 percent disability rating with marked knee or hip disability.  For either fracture of the surgical neck of the femur with false joint; or for fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and with weightbearing preserved with aid of a brace, a 60 percent disability rating is warranted.  Finally, an 80 percent disability rating is warranted for fracture of shaft or anatomical neck of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2015).

Under Diagnostic Code 5055, a 100 percent rating is assigned for one year following implantation of a knee prosthesis for a service-connected knee disability, followed thereafter by a minimum 30 percent rating, or a 60 percent rating if there are chronic residuals consisting of severe painful motion or weakness.  With intermediate degrees of residual weakness, pain, or limitation of motion, as in the Veteran's case, a rating can be made by analogy to Diagnostic Codes 5256, 5261, and 5262. 

At the outset, the Board notes that, in this case, no ankylosis or malunion or nonunion of the tibia and fibula have not been demonstrated or reported.  As such, Diagnostic Codes 5256 and 5262, respectively, are not applicable and the only code (other than Diagnostic Code 5055) that could provide a disability rating in excess of 30 percent is Diagnostic Code 5261 for limitation of extension of the right knee.  Diagnostic Code 5261 provides a noncompensable rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  Id., Diagnostic Code 5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App.(1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Turning to the evidence, during a January 2010 VA fee-basis examination to evaluate his service-connected right femur fracture status post total knee arthroplasty, the Veteran endorsed weakness, stiffness, swelling, heat, giving way, lack of endurance, tenderness, pain, and dislocation.  He denied experiencing redness, locking, fatigability, deformity, drainage, effusion, and subluxation.  He reported experiencing daily flare-ups lasting 16 hours precipitated by physical activity or occurring spontaneously.  He indicated that the flare-ups include pain with prolonged standing or walking.  

Examination of the right knee surgical scar revealed a non-painful, superficial, linear scar measuring 18 cm by 0.5 cm with no underlying tissue damage, skin breakdown, inflammation, edema, or keloid formation or disfigurement.  In addition, the scar did not limit the Veteran's motion or function.

Right knee range-of-motion testing revealed flexion to 95 degrees with pain beginning at 90 degrees and extension to 5 degrees with no objective evidence of pain on movement.  Following three repetitions, there was no additional degree of limitation.  Other right knee examination findings included tenderness, but with no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage, subluxation, locking pain, genu recurvatum or crepitus, or ankylosis.  The Veteran walked with an antalgic gait and used a cane on ambulation for knee pain.  

Findings from a right femur x-ray were reported as follows: multiple views of the right femur reveal a total right knee prosthesis, which is in good position and well-seated.  No fracture or other acute abnormality of the right femur is observed.  The impression was negative right femur; a prosthesis of the right knee is in place.  The impression of a right knee x-ray was status post total replacement of the right knee; otherwise negative examination.  

In October 2010, the Veteran presented to the emergency department at the San Diego VA Medical Center (VAMC), stating he had recently returned from Virginia and needed a refill of Vicodin for bilateral knee pain.  He denied any new trauma or injury, swelling, or falls.  Right knee examination findings included a well-healed vertical surgical incision over the anterior knee; no overlying erythema, warmth, or swelling; no point tenderness; and no obvious evidence of ligament instability.  He had mildly to moderately limited flexion and extension due to increasing pain; varus and valgus maneuvers did not increase the pain.

During a VA new patient visit in November 2010, the Veteran reported having right knee pain on and off since his right knee replacement in 2008 and using Vicodin for relief.  Musculoskeletal examination revealed normal strength, gait, balance, and muscle tone.  

A July 2011 VA history and physical note prior to an unrelated surgery documents the Veteran's report of having "occasional problems with pain in legs secondary to knee and back pain."  He denied recent increase in pain or new symptoms.  Musculoskeletal examination findings included good stability and coordination, normal muscle strength and tone, and no dislocation.

During January 2012 VA primary care treatment, the Veteran reported still having pain after his right knee surgery and a feeling of heaviness in his knee.  On examination, he had an antalgic gait with no effusion and no right knee swelling.

During an October 2012 VA examination, the Veteran described the history of his right femur injury in service and total right knee arthroplasty [in 2008].  He indicated that after multiple falls due to his right knee, he began having left knee pain a few years earlier and had not been able to continue in his construction job due to knee pain and inability to climb and stand for prolonged periods.  He reported regular use of a cane and occasional use of a knee brace.  He did not report having flare-ups of right knee symptoms.  

Reported right knee range-of-motion findings were as follows: flexion to 90 degrees and extension to 0 degrees with no objective evidence of painful motion in either plane of motion.  Following three repetitions, there was no additional loss of motion.  However, the examiner indicated that less movement than normal, excess fatigability, and disturbance of locomotion were contributing factors of disability resulting in functional loss or impairment following repetitive use.  

Other examination findings included no tenderness or pain to palpation of the right knee; normal knee strength on flexion and extension; normal stability on anterior, posterior, and medial-lateral instability testing; no evidence or history of recurrent right knee subluxation or dislocation; no other tibial and/or fibular impairment; and no meniscal conditions or surgical procedures.  Right knee imaging studies documented arthritis, but did not demonstrate patellar subluxation.   The examiner indicated the right knee scar was not painful and/or unstable and did not measure greater than 39 square cm.  The examiner identified residuals of the Veteran's right knee surgery as "intermediate degrees of residual weakness, pain, or limitation of motion."  The examiner concluded that the Veteran's right knee disability impaired his ability to work as a construction supervisor because he was unable to walk long distances, stand, or climb.

During the Board hearing, the Veteran testified that he had had "nothing but problems out of this knee" since having right knee surgery in [2008].  He stated he had constant, daily right knee pain with an average pain level of 5 out of 10.  He also described experiencing episodes of sudden, sharp pain in his knee.  He estimated he could sit or stand for no longer than 30 minutes before needing to adjust his position.  He testified that in addition to pain, for which he takes Vicodin, his right knee is unstable and locks or unlocks, giving way and resulting in two falls.  As a result, he carries his cane to prevent falls.  He stated that his right knee disability had increased in severity since the 2012 VA examination and believed a 50 percent disability rating was warranted.

VA primary care treatment records dated from March 2013 to February 2015 document the Veteran's reports of right knee or bilateral knee pain levels of 2 or 3 out of 10.  During March 2013 VA treatment, he described chronic bilateral knee pain, but reported his symptoms were "okay" with Vicodin and Meloxicam.  A February 2015 treatment record reflects his report that his bilateral knee and low back pain were worse since gaining 20 more pounds in the past two years.

The Veteran was afforded another VA examination in February 2015.  He described increasing knee pain requiring Vicodin for pain relief with a baseline pain level of 2 out of 10 that increases to 5 or 6 out of 10 with activity.  He stated he could walk about two blocks and regularly used a cane.  He did not report flare-ups impacting the function of the knee and/or lower leg.  He denied a history of recurrent subluxation or lateral instability.  

Right knee range-of-motion testing revealed flexion to 90 degrees and extension to 0 degrees with pain noted only on flexion.  Following repetitive use testing, there was no additional functional loss or loss of motion; however, the examiner indicated that pain contributed to functional loss with repeated use over time, resulting in the Veteran limiting his ambulation to about two blocks.  

Other examination findings included normal right knee muscle strength with no muscle atrophy, no right knee instability, no recurrent patellar dislocation or tibial and/or fibular impairment, and no meniscal conditions.  The Veteran's right knee surgical scar measured 16 cm by 0.5 cm and was not unstable or painful on examination.  The examiner summarized that residuals of the total right knee joint replacement surgery included intermediate degrees of residual weakness, pain, or limitation of motion, and the functional impact of the Veteran's right knee disability was limited ambulation and inability to climb stairs or inclines.      

In April 2015, the Veteran presented for a VA physical therapy consultation with complaints of bilateral knee pain and low back pain.  He reported walking five days per week for 40 minutes and having difficulty with hills and stairs.  On examination, the Veteran's right knee range of motion was within full limits.  In addition, unlike pain noted on range-of-motion testing of the left knee and lumbar spine, pain was not noted on right knee testing.  Right lower extremity strength was reported as 4/5 (active movement against some resistance).  A June 2015 physical therapy discharge note recorded the Veteran's pain level as 3 or 4 out of 10 and continued difficulty with going uphill and steps.  The physical therapist remarked that the Veteran made minimal gains with physical therapy.

In May 2015, the Veteran was afforded a VA examination to evaluate the severity of his service-connected left knee disability, and the examination report contains some objective findings pertinent to the right knee disability on appeal.  Subjectively, the Veteran denied a history of right knee subluxation, lateral instability, or recurrent effusion.  On examination, right knee muscle strength testing was normal with no muscle atrophy.  Because the purpose of the examination was to evaluate the left knee in connection with the claim for an increased rating, right knee range-of-motion testing, stability testing, and general right knee examination were not conducted.

Having considered the medical and lay evidence of record in light of the pertinent legal authority, the Board finds that the preponderance of the evidence is against the claim for a disability rating higher than the current 30 percent rating assigned for the Veteran's supracondylar right femur fracture status post total knee arthroplasty with residual scar.

Pertinent to the November 2009 claim for increase, , the Veteran's supracondylar right femur fracture status post total knee arthroplasty with residual scar has been manifested by flexion limited at most to 90 degrees with pain; extension limited at most to 5 degrees without objective evidence of pain; tenderness; functional impairment due to pain, less movement than normal, and excess fatigability; and arthritis confirmed by x-ray without evidence of femur fracture or abnormality.  These findings are consistent with the 30 percent disability rating currently assigned on the basis of the minimum 30 percent rating available for prosthetic knee replacement and/or on the basis of evidence demonstrating intermediate degrees of residual pain with minimal limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5261.

A higher, 60 or 80 percent rating is not warranted under Diagnostic Code 5255 because x-ray findings from the January 2010 fee-basis examination do not reveal impairment of the femur manifested by fracture of the anatomical or surgical neck of the femur or fracture of the shaft with nonunion.  

Similarly, a higher, 60 or 100 percent rating is not warranted under Diagnostic Code 5055 because while medical and lay evidence of record does document chronic right knee pain, the evidence does not support a finding of "severe painful motion or weakness in the affected extremity."  Instead, the evidence documents objective evidence of pain only on right knee flexion and subjective average pain levels ranging from 2 to 5 out of 10.  Moreover, with the exception of the April 2015 VA physical therapy consultation examination, which demonstrated 4/5 muscle strength, the Veteran has had normal right knee muscle strength with no muscle atrophy during other examinations throughout the appeal period.  Finally, the Board observes that the Veteran did receive a 100 percent rating for more than one year following his right knee replacement surgery in May 2008; however, as his claim for increase was filed in November 2009, more than one year after the surgery, a 100 percent rating is not warranted.

The Board has considered other potentially applicable rating criteria in connection with the claim for a higher rating for the Veteran's right knee disability.  However, the evidence of record demonstrates that the Veteran does not have right knee ankylosis, extension limited to 30 degrees, or impairment of the tibia and fibula manifested by nonunion with loose motion and requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262.  

Additionally, at no time pertinent to the current claim has the Veteran had compensable limitation of flexion and compensable limitation of extension at the same time, or compensable limitation of motion and objective findings of instability such that separate ratings are warranted under Diagnostic Codes 5260, 5261, or 5257 for the right knee disability.  See VAOPGCPREC 9-98 and 23-97, VAOPGCPREC 9-2004.  The Board also acknowledges the Veteran's functional impairment due to pain, decreased range of motion, excess fatigability, and disturbance of locomotion, particularly when ascending stairs or hills.  However, the medical evidence does not reflect right knee functional loss beyond what is already contemplated by the 30 percent rating assigned.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.

Moreover, the Board finds that a separate, compensable rating is not warranted for the Veteran's right knee surgical scar because objective medical evidence demonstrates that the superficial, linear scar, measuring less than 39 square centimeters, has not been painful or unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.

The Board has considered the assertions by the Veteran pertaining to his right knee disability.  He is competent to attest to the symptoms he experiences.  However, despite his subjective reports such as giving way, instability, and  dislocation, no such alleged impairment is confirmed by objective evidence of record.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no pertinent point has the right knee disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  If the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

The discussion above reflects that the Veteran's report of right knee weakness, pain and painful motion, and limitation of motion is specifically contemplated by Diagnostic Code 5055, which evaluates residuals of prosthetic replacement of the knee joint and which provides for higher ratings than the 30 percent rating assigned.  In addition, the Veteran's report of right knee giving way, instability, or dislocation is specifically contemplated by Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability and provides a maximum schedular rating of 30 percent for severe, recurrent subluxation or lateral instability.  Further,  the initial femur fracture in service and subsequent impairment is specifically contemplated by Diagnostic Code 5255, which provides for higher ratings than that assigned based on fracture with or without nonunion.   Therefore, the Board finds that the Veteran's right knee disability is fully contemplated by the applicable rating criteria.  

Furthermore, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extra-schedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the supracondylar right femur fracture status post total knee arthroplasty with residual scar, the Veteran is service-connected for left knee osteoarthritis.  Nevertheless, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition, and no other increased rating claims are before the Board.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321  are not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating due individual unemployabily (TDIU) may be considered a component of a higher rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, although the Veteran has reported that he left his construction job due to right knee pain and difficulty climbing and walking on scaffolding, there is no actual evidence or allegation that the Veteran is or has been actually or effectively rendered unemployable due to the right knee disability under consideration.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to right knee disability under consideration has not been raised, and need not be not be addressed in conjunction with the higher rating claim on appeal. 

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's supracondylar right femur fracture status post total right knee arthroplasty with residual scar, pursuant to Hart, and that the claim for increased rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3;  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for a supracondylar right femur fracture status post total right knee arthroplasty with residual scar is denied.

REMAND

As noted in the Introduction, above, in a September 2015 rating decision, the RO denied service connection for a bilateral eye disorder.  In February 2016, the Veteran filed an NOD.  It appears from the record that the AOJ has not yet advised the Veteran of the opportunity to elect either the decision review officer (DRO) appeal process or the traditional appeal process in response to his NOD, and has not yet issued an SOC.  

The Veteran has properly initiated an appeal with respect to the denial of service connection for a bilateral eye disorder, and the AOJ must issue an SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, this matter is hereby REMANDED for the following action:

Furnish to the Veteran and his representative an appropriate SOC with respect to the denial of service connection for a bilateral eye disorder, along with a VA Form 9, and afford him full opportunity to perfect an appeal as to that issue.

The Veteran is hereby reminded that to obtain appellate review of any issue not currently in appellate status-a  timely appeal must be perfected.-as regards the claim referenced above, within the remainder of the one-year appeal period from notice of the denial, or 60 days of the issuance of the SOC, whichever is later.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


